Citation Nr: 1506303	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 18, 2011, for the award of an increased, 30 percent rating for service-connected bilateral pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed 



INTRODUCTION

The Veteran served on active duty from September 1988 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which increased the disability evaluation assigned for the Veteran's service-connected bilateral pes planus from noncompensable to 30 percent disabling, effective March 18, 2011.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   


FINDINGS OF FACT

1.  In an unappealed March 2009 rating decision, the RO granted service connection for bilateral pes planus and assigned a noncompensable disability rating, effective December 1, 2008.  

2.  The Veteran has not asserted that the RO's March 2009 rating decision, which assigned noncompensable disability rating, was clearly and unmistakably erroneous.

3.  The Veteran did not seek a higher rating for her bilateral pes planus until March 18, 2011, when she submitted an informal claim for entitlement to an increased rating. 

4.  In a March 2012 rating decision, the RO granted a 30 percent disability rating for the Veteran's service-connected bilateral pes planus, effective March 18, 2011, the date of receipt of the Veteran's increased rating claim. 

5.  There is no evidence within the one-year period prior to the Veteran's March 18, 2011, claim for an increased rating for her service-connected bilateral pes planus establishing that the symptoms associated with this disability warranted a 30 percent disability rating.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision, which granted service connection for bilateral pes planus and assigned a noncompensable disability rating, effective December 1, 2008, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156; 20.1104 (2014).

2.  Entitlement to an effective date earlier than March 18, 2011, for the award of a 30 percent disability rating for service-connected bilateral pes planus is not warranted.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Significantly, however, the United States Court of Appeals of the Federal Circuit (Court) has held that, with regard to claims for an earlier effective date, once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Relevant to the duty to assist, the Board concludes that all relevant evidence necessary for an equitable resolution of the Veteran's earlier effective date claim has been obtained.  The Veteran was afforded a VA examination assessing the severity of her bilateral pes planus in December 2011, and all available evidence relevant to the earlier effective date issue on appeal has been associated with the claims file, including her service treatment records and all VA and private treatment records identified by the Veteran and the record.  

Furthermore, as the Veteran's arguments regarding the claim on appeal are limited to her interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  In this regard, VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).

In light of the foregoing, the Board finds that the duties to notify and assist have been satisfied with respect to the matter decided herein and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Entitlement to an Earlier Effective Date 

The Veteran is seeking an effective date earlier than March 18, 2011, for the award of a 30 percent rating for her service-connected bilateral pes planus.  Specifically, the Veteran contends that the effective date of the 30 percent rating for her service-connected bilateral pes planus should be December 1, 2008, the date of her original service connection claim.  See Veteran's December 2012 VA Form 9.  

The basic facts of this case are not in dispute.  As noted above, the Veteran was initially granted service connection for bilateral pes planus in a March 2009 rating decision and assigned a noncompensable disability rating, effective December 1, 2008.  The Veteran was notified of the March 2009 rating decision by letter dated March 27, 2009.  In July 2009, the Veteran filed a timely Notice of Disagreement following the March 2009 rating decision, after which the RO issued a Statement of the Case in April 2010.  Significantly, however, the Veteran did not perfect an appeal as to this issue by submitting a Substantive Appeal (i.e., a VA Form 9 or a statement submitted in lieu thereof) within the one year appeal period following the March 2009 rating decision or the 60 day period following the issuance of the April 2010 Statement of the Case.  See 38 C.F.R. § 20.302.  Therefore, the March 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In reaching such determination, the Board has considered the provisions of 38 C.F.R. § 3.156(b) and (c).  In the instant case, however, such regulations are inapplicable as no evidence relevant to a claim for an earlier effective date for the award of the 30 percent rating for bilateral pes planus was received prior to the expiration of the appeal period stemming from the March 2009 rating decision, including additional, relevant service department records.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Thereafter, on March 18, 2011, the Veteran submitted a written statement, which was accepted as an informal claim for several benefits, including an increased rating for service-connected bilateral pes planus.  See also April 2011 Report of General Information (clarifying the Veteran's claim for benefits).  Subsequently, in a March 2012 rating decision, the RO granted an increased, 30 percent rating for service-connected bilateral pes planus, effective March 18, 2011, the date of receipt of her increased rating claim.  The Veteran now contends that the effective date for the increased, 30 percent rating should be December 1, 2008-the date of her original service connection claim.  See Veteran's April 2012 Notice of Disagreement and December 2012 VA Form 9.  

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The regulation that governs informal claims, 38 C.F.R. §3.155, provides that any communication from or action by a claimant indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

In this case, as discussed above, it is undisputed that the Veteran did not perfect an appeal as to the RO's March 2009 rating decision, and thus, absent clear and unmistakable error in this decision, which the Veteran does not allege, this determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo consideration of effective dates after finality attaches to a VA decision).  Since the March 2009 rating decision is final, the question becomes whether an earlier effective date is assignable between March 27, 2009 (i.e., the date of mailing of the last final decision), and March 18, 2011 (i.e., the date the Veteran submitted a claim for an increased rating).  

A careful review of the evidence of record fails to show that, following the RO's March 27, 2009, rating decision, the Veteran filed either a formal or informal claim prior to March 18, 2011.  In this regard, the Board notes that there is no written communication of record showing an intent to file a claim for an increased rating during this time period.  The Board acknowledges that the Veteran received VA treatment on March 18, 2010, and that during such treatment, the clinician noted that the Veteran was service connected for bilateral pes planus and experienced foot pain as a result of this condition.  Significantly, however, there is no indication from this treatment record that the Veteran intended to apply for one or more benefits under the laws administered by VA at that time.  Rather, this treatment note specifically states that the purpose of such treatment was to establish access to specialty service for her service-connected disabilities.  Thus, it cannot be said that there is an earlier informal claim for an increased rating prior to March 18, 2011.  

Turning to whether there is evidence demonstrating that a factually ascertainable increase in disability occurred within the one-year period prior to the receipt of the Veteran's March 2011 claim for increased compensation (i.e., from March 18, 2010, to March 18, 2011), the only medical evidence pertaining to the Veteran's bilateral pes planus is the March 18, 2010, VA treatment note.  During such treatment, the clinician noted the Veteran's bilateral pes planus and documented her complaints of foot pain.  Significantly, however, the March 2010 treatment note does not reflect that the Veteran's disability was manifested by marked deformity of the feet, pain on manipulation and use accentuated, swelling on use of the feet, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (providing that a 10 percent rating is to be assigned for a moderate disability manifested by weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet; and that a 30 percent rating is to be assigned for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities).  On this record, it is not factually ascertainable that the Veteran's service-connected bilateral pes planus met the criteria for a higher rating prior to March 18, 2011.  In making this determination, the Board notes that the increased symptomatology on which the increased rating was granted was not shown by the evidence of record until the Veteran's December 2011 VA examination, which revealed objective evidence of pain accentuated on use of the bilateral feet, with objective evidence of marked pronation of the bilateral feet.  Significantly, however, such evidence is dated after the Veteran's March 2011 informal claim.  

In light of the foregoing, the Board finds that, in assigning March 18, 2011, as the effective date for the increased evaluation, VA has assigned the earliest possible effective date for the 30 percent rating for the Veteran's service-connected bilateral pes planus.  Therefore, it follows that an effective date prior to that time must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  







CONTINUED ON NEXT PAGE

ORDER

Entitlement to an effective date earlier than March 18, 2011, is not warranted for the award of a 30 percent disability rating for service-connected bilateral pes planus.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


